Exhibit 99.2 Canadian Satellite Radio Holdings Inc. Consolidated Financial Statements November 30, 2010 Canadian Satellite Radio Holdings Inc. Interim Consolidated Balance Sheets (unaudited) November 30, $ August 31, $ Assets Current assets Cash and cash equivalents Restricted investment - letter of credit (note 6) Accounts receivable Prepaid expenses and other assets Long-term prepaid expenses Property and equipment Contract rights, distribution rights and computer software Total assets Liabilities and Shareholders’ Equity Current liabilities Accounts payable and accrued liabilities (note 8) Interest payable Deferred revenue Long-term debt (note 5) Deferred revenue Other long-term liabilities (note 13) Total liabilities Shareholders’ Equity(deficiency) Share capital (note 9) Contributed surplus (note 9) Deficit ) ) Total shareholders’ equity(deficiency) ) Total liabilities and shareholders’ equity(deficiency) Contracts, contingencies and commitments (note 12) Basis of presentation and material uncertainties (note 3) Canadian Satellite Radio Holdings Inc. Interim Consolidated Statements of Operations and Deficit (unaudited) Three Months Ended November 30, $ $ Revenue Operating expenses Cost of revenue Reversal of CRTC part II license fee (note 12) - ) General and administrative Merger Costs (note 4) - Stock-based compensation (note 9) Marketing Amortization of intangible assets and property and equipment Loss before the undernoted ) ) Interest revenue Interest expenses (note 5) ) ) Gain on debt repurchase (note 5) - Revaluation of derivative (note 12) - Foreign exchange gains Net loss for the period ) ) Deficit - Beginning of period ) ) Deficit - End of period ) ) Basic and fully diluted loss per share (note 10) ) ) Canadian Satellite Radio Holdings Inc. Interim Consolidated Statements of Cash Flows (unaudited) Three Months Ended November 30, $ $ Cash provided by (used in) Operating activities Net loss for the period ) ) Add (deduct): Non-cash items Costs paid by parent company - Stock-based compensation expense Amortization of intangible assets Amortization of property and equipment Accrued interest debt Interest accretion expense Revaluation of derivative (note 12) ) - Gain on debt repurchase (note 5) - ) Unrealized foreign exchange gains ) ) Net change in non-cash working capital related to operations (note 11) ) Net cash used in operating activities ) ) Investing activities Purchase of property and equipment ) ) Payment for intangible assets ) ) Net cash used in investing activities ) ) Financing activities Repurchase of long-term debt (note 5) - ) Net cash used in financing activities - ) Foreign exchange loss on cash held in foreign currency ) ) Change in cash and cash equivalents during the period ) ) Cash and cash equivalents - Beginning of period Cash and cash equivalents - End of period Supplemental cash flow disclosures Utilization of XM credit facility (note 5) Issuance of promissory notes (note 5) - Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) November 30, 2010 1 Basis of accounting The accompanying interim consolidated financial statements of Canadian Satellite Radio Holdings Inc. (the Company or CSR) have been prepared in accordance with Canadian generally accepted accounting principles (Canadian GAAP) for interim financial information. Accordingly, they do not include all of the information and footnotes required by Canadian GAAP for annual financial statements. These interim consolidated financial statements should be read in conjunction with the most recent annual consolidated financial statements of the Company. The accompanying financial information reflects all adjustments, consisting primarily of normally recurring adjustments, which are, in the opinion of management, necessary for a fair presentation of results for interim periods. Operating results for the three-month period ended November 30, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending August 31, 2011. These interim consolidated financial statements follow the same accounting principles and methods of application as the consolidated financial statements for the year ended August 31, 2010. 2 Summary of significant accounting policies Changes in accounting policies In October of 2008, the CICA issued Handbook Section 1582, Business Combinations (“CICA 1582”), concurrently with Handbook Sections 1601, Consolidated Financial Statements (“CICA 1601”), and 1602, Non-controlling Interests (“CICA 1602”). CICA 1582, which replaces Handbook Section 1581, Business Combinations, establishes standards for the measurement of a business combination and the recognition and measurement of assets acquired and liabilities assumed. CICA 1601, which replaces Handbook Section 1600, carries forward the existing Canadian guidance on aspects of the preparation of consolidated financial statements subsequent to acquisition other than non-controlling interests. CICA 1602 establishes guidance for the treatment of non-controlling interests subsequent to acquisition through a business combination. These new standards are effective for the Company’s interim and annual consolidated financial statements commencing on September 1, 2011 with earlier adoption permitted as of the beginning of a fiscal year. The Company has decided to early adopt these standards effective September 1, 2010. The adoption did not have an impact on these interim financial statements, however future business combinations will be accounted for under CICA 1582 which is different in many respects from CICA 1581. Future accounting pronouncements In December of 2009, the CICA Emerging Issues Committee issued Abstract 175, “Multiple Deliverable Revenue Arrangements”. The Abstract requires a vendor to allocate arrangement consideration at the inception of an arrangement to all deliverables using the relative selling price method. The new requirements are effective for fiscal years beginning on or after January 1, 2011 with early adoption permitted. The Company is currently evaluating the impact of the adoption of this standard. In April 2009, the CICA amended Section 3855, “Financial Instruments - Recognition and Measurement” (“Section 3855”), adding and amending paragraphs regarding the application of the effective interest method to previously impaired financial assets and embedded prepayment options. The amendments are effective for interim and annual financial statements relating to fiscal years beginning on or after January 1, 2011, with early adoption permitted. The Company is currently evaluating the impact of the adoption of this standard. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) November 30, 2010 3 Basis of Presentation and Material Uncertainties These consolidated financial statements have been prepared using Canadian generally accepted accounting principles applicable to a going concern, which assumes the Company will continue in operation for the foreseeable future and will be able to realize its assets and settle its liabilities in the normal course of operations. The Company has expended and will continue to expend funds for marketing to grow the business, maintain its terrestrial repeater network, programming and distribution contracts, royalty fees and the maintenance of its broadcast and office facilities. The Company’s losses for the three months ended November 30, 2010 have not been reduced compared to the losses for the three months ended November 30, 2009. The major contributing factor to the results for the three months ended November 30, 2010 compared to the results for the three months ended November 30, 2009 was a gain on debt repurchase of $7.1 million in the three months ended November 30, 2009, an increase in marketing costs of $1.2 million offset by a $1.2 million reversal for the CRTC part II fees in the three months ended November 30, 2009. The Company has an accumulated deficit of $370 million as at November 30, 2010.During the three months ended November 30, 2010, the Company used cash for operating activities of ($0.9 million) compared to ($4.8 million) for the three months ended November 30, 2009. The Company also used cash for investing activities of ($0.7 million) compared to ($0.9 million) for the three months ended November 30, 2009. As at November 30, 2010, the Company’s current financial liabilities expected to be settled in unrestricted cash or financial assets are $27.3 million (August 31, 2010 - $25.7 million) and the current unrestricted financial assets are $6.3 million (August 31, 2010 - $8.7 million).The Company expects cash flows from operating activities to continue to be negative as the Company incurs expenses to maintain and grow its subscriber base. Also, the prevailing economic conditions may affect the Company’s ability to continue to generate significant revenue growth or maintain current levels of revenue as the automobile industry has in recent years experienced stagnant or declining sales. In addition, some of the Company’s customers may choose not to renew their subscriptions. While some of the Company’s costs are variable based on the revenue generated, a significant portion of the costs, including interest costs, are fixed and cannot be reduced quickly. Certain of the Company’s costs are denominated in U.S. Dollars which results in a cash flow risk as the amount of Canadian dollars required to settle such liabilities will fluctuate as foreign exchange rates change (note 7). Some of these factors are beyond the Company’s control and may impact the future cash flows from operating activities. The credit markets also continue to be constrained, raising concern about available funding for a number of companies including CSR. These material uncertainties related to conditions affecting the Company cast significant doubt upon the ability of the Company to continue as a going concern. The Company’s projections for the next 12 months reflect continuing use of cash and reflect the following arrangements and key assumptions as at November 30, 2010: • Revenue and deferred revenue. The Company has experienced a net increase in the number of paying subscribers during the quarter and has projected a net increase in subscribers for the projection period.During the quarter the Company has actively marketed longer term arrangements with its subscribers and this, along with the increase in paying subscribers, has contributed to the increase in deferred revenue of $1.0 million (2009 - $0.1 million) for the three months ended November 30, 2010. The Company expects to continue to actively promote and obtain prepaid subscription arrangements with its customers which provide the customers with a discounted fee. While these arrangements increase the cash inflow from customers when they are entered into, the Company will not realize further future cash flows from such customers until a renewal period that may be one to five years in the future. These arrangements are cancellable by the customer which may require the Company to refund a significant portion of the prepaid fees.In addition, management’s projection includes an estimated increase in the monthly fee charged to customers and assumptions related to cash outflows related to royalties and commissions on these fees. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) November 30, 2010 • Reduction of operating costs.The Company continues to seek opportunities to reduce its operating costs, however these opportunities may be limited.A significant portion of costs are fixed; however, the Company incurs significant marketing costs which are discretionary. Marketing costs for the three months ended November 30, 2010 compared to the results for the three months ended November 30, 2009 increased by $1.2 million, offset by a decrease of $0.8 million in general and administrative costs for the same period. • Deferral of payment of operating expenses. The Company had previously entered into deferred payment terms for payments related to the NHL programming and the services provided by Accenture.The table in note 6 reflects the contractual cash flows related to these arrangements. The deferrals resulted in the recognition of additional financial liabilities which at November 30, 2010 are approximately $5.0 million (2009 - $4.3 million). During the year ended August 31, 2010, the Company and the NHL signed an agreement to defer a portion of the annual licence fees due to the NHL for the 2009/2010 season. The amount of the deferral is US$1.5 million and the payments will be deferred for 12 months. This deferral is included in accounts payable and accrued liabilities and the details are included in note 12. • Utilizing the XM credit facility.The Company has access to a $45 million credit facility from XM (note 5) that can be used only to finance the purchase of terrestrial repeater equipment from XM, to pay licence fees to XM and to pay interest due on the drawn facility. At November 30, 2010, the Company had utilized a total of $30.0 million of the facility and $15.0 million was available for future use. The Company has used these draws on the facility to pay all of the licence fees due to XM in the amount of $2.1 million (2009 - $1.9 million) for the three months ended November 30, 2010 and to pay the interest due on the facility in the amount of $1.0 million (2009 -$0.6 million) for the three months ended November 30, 2010. The Company expects to fully use the facility to pay all future licence fees and interest payments due to XM as long as it is available until the facility is fully utilized. Should the refinancing (note 4) successfully close, the XM facility will be repaid. Management projects to fully utilize the facility by the end of fiscal 2011 if the refinancing does not occur. The facility requires an annual financial covenant to be met prior to further drawings under the facility. The annual financial covenant was met at August 31, 2010 which provides for draws throughout fiscal 2011. • Settlement of interest payments through the issuance of shares. Holders of the convertible notes (note 5) are permitted to elect settlement of their interest payments in shares of the Company.One of the significant holders has previously elected to settle their interest payment in shares of the Company. The amount of interest settled in common shares during the year ended August 31, 2010 was $0.8 million (2009 - $0.8 million). The Company anticipates that the holder will continue to exercise this election; however, there is no assurance that this will occur. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) November 30, 2010 In the prior year, the Company had opportunities to reduce the amount of its Senior notes (note 5) and related interest payments by repurchasing a portion of its Senior notes in exchange for cash and new notes at lower interest rates.During the quarter ended November 30, 2009, the Company used $1.1 million of cash to repurchase such debt (note 5) and in the third quarter of fiscal 2009, an additional $2.2 million had been used to repurchase more of these Senior notes (note 5). As a condition of the proposed merger transaction with Sirius Canada (note 4), a refinancing of the Company’s existing Senior notes for new unsecured Senior notes must take place. Holders, representing a majority of the existing Senior notes have agreed to negotiate in good faith on the refinancing, however there is no assurance of this occurrence. At this time, the Company is unable to predict how current financial market conditions may affect its financial results and cash flows from operations. The prevailing financial market conditions may affect the Company’s ability to continue to generate significant revenue growth in its OEM business should Canadian demand for automobiles equipped with the XM receiver decline in a significant manner or if customer churn rates increase due to economic conditions on the Company’s customers. The Company’s operations depend on XM’s programming content, satellite network and underlying technology, as well as XM’s operational and marketing efficiency. As a result of this dependency, should XM’s business suffer as a result of increased competition, increased costs of programming, satellite malfunctions, regulatory changes, adverse effects of litigation or other factors, the Company’s business may suffer as well. Management continues to implement plans to increase cash flows from subscriptions, manage costs and defer payments of certain financial liabilities as noted above. While these activities may be significant, there is no assurance that some or all of these initiatives would be successful. It is possible that the Company will not achieve the cash flows projected by management or the proposed merger (note 4) may not close, and management will have to consider other alternatives such as issuing equity. However there is no assurance of this occurrence. These financial statements do not reflect any adjustments to the carrying values of assets and liabilities and the reported expenses and balance sheet classifications that would be necessary if the Company is not able to continue its operations for the foreseeable future and realize its assets and settle its liabilities in the normal course of operations.Such adjustments could be material. 4 Merger On November 24, 2010, the Company entered into a Purchase Agreement with Sirius Canada (“Sirius”) and each of the shareholders of Sirius, being, Sirius XM Radio Inc., Canadian Broadcasting Corporation (CBC) and Slaight Communications Inc. (“the Vendors”). The Purchase Agreement sets out the terms and conditions relating to the acquisition of all of the issued and outstanding shares of Sirius by CSR (”the transaction”). CSR will issue a combination of Class A and Class B Shares that is equivalent to 71,284,578 Class A Shares to the Vendors. In the event that CSR has a cash balance (which includes cash and cash equivalents and restricted investments) that is less than $9 million at the closing of the transaction, each of the Vendors shall receive non-interest bearing promissory notes for the difference between the actual cash balance and $9 million. The closing of the transaction is conditional upon approval by 66.7% of CSR’s shareholders, excluding XM, the competition bureau, the TSX and the CRTC, a refinancing of CSR’s existing senior notes (note 5) for new unsecured senior notes. Holders representing a majority of the existing senior notes have agreed to negotiate in good faith on the refinancing. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) November 30, 2010 Merger costs incurred in the quarter relate to legal costs and fees paid to members of the board of directors related to the committee of independent directors established to review the transaction.The Chief Executive Officer of the Company is contractually entitled to a payment in the event of termination of his employment upon a change of control. The Executive Chairman is entitled to a payment if the Vendors decide to change the nature of his role in the future. The total of these payments is approximately $2.8 million. The Company has not accrued for these costs at November 30, 2010 as the conditions required to be satisfied prior to the merger being completed have not been resolved or the events obligating the Company have not occurred. 5 Long-term debt November 30, August 31, Senior notes $ $ Convertible notes XM credit facility Subordinated promissory notes Subordinated promissory notes II Senior Notes As at November 30, 2010, the principal amount outstanding of the 12.75% senior notes due in 2014 is $71.6 million (US$69.8 million) (August 31, 2010 - $74.4 million). Interest payments on the notes are due semi-annually, on February 15 and August 15. The notes are redeemable at the option of the Company on or after February15, 2010.The notes include an embedded derivative. The interest expense for the three months ended November 30, 2010 was $2,274,778 (2009 - $2,425,091). The effective interest rate for the Senior notes is 15.0% The indenture governing the senior notes required the Company to establish an interest reserve account to cover the first six interest payments due under the notes.There is no longer an interest reserve account as all six interest payments were completed at February 15, 2009. The indenture also contains certain provisions that restrict or limit the Company’s ability to, among other things, incur more debt, pay dividends, redeem shares or make other distributions, enter into transactions with affiliates, transfer or sell assets. During the quarter ended November 30, 2009, the Company completed the repurchase of US$9.0 million of the face value of the senior notes, which had a carrying value of US$8.8 million. In exchange for these senior notes, the Company paid US$1.1 million in cash and issued unsecured subordinated promissory notes II with a face value of US$2.1 million and a fair value of US$1.1 million. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) November 30, 2010 As part of the issuance of the above-mentioned senior notes, the Company incurred costs amounting to $5,520,032, which were applied against the notes. During the three months ended November 30, 2010, $0 (2009 - $160,882) of interest accretion expense was included in the consolidated statements of operations. Convertible notes On September 12, 2007, the Company issued $20 million aggregate principal amount of 8.0% unsecured subordinated convertible notes, due September 12, 2014 (the convertible notes) in a private placement. Interest payments on the convertible notes are due semi-annually, on June 30 and December 31, commencing on December 31, 2007. $4.0 million of the convertible notes were issued to XM Satellite Radio Holdings Inc (XM) and $6.0 million were issued to shareholders of CSRI, including John I. Bitove, the Executive Chairman of the Company. CSRI is the controlling shareholder of the Company. The debenture holders may elect to receive interest payments in the form of Class A Subordinate Voting Shares of the Company based on the market price of the Class A Subordinate Voting Shares at the time of the payment. The convertible notes are convertible at the option of the debenture holders at any time at a conversion price of $5.92 per share. The notes are redeemable at the option of the Company on or after September 12, 2010. The Company may elect to pay the amount due on the maturity of the debentures in Class A Subordinate Voting Shares, provided that the market price of the Class A Subordinate Voting Shares exceeds $3.00.If the market price of the Class A Subordinate Voting Shares does not exceed $3.00, there is no option to pay the amount in Class A Subordinate Voting Shares. The number of shares to be issued would be determined based on dividing the principal amounts of the debentures due by 95% of the market price of the Class A Subordinate Voting Shares on the maturity date. This financial instrument contains both a liability and an equity element. The Company determined the fair value of the liability, the most easily measurable component, to be $14,806,520 and assigned the residual amount of $5,193,480 to the equity component as required under the CICA Handbook Section 3863, “Financial Instruments - Presentation” (CICA 3863). As part of the issuance of the convertible notes, costs were incurred amounting to $603,555.These costs are netted against both the liability and equity elements. The liability element is carried at amortized cost using the effective interest rate method. Increased interest accretion for the three months ended November 30, 2010 reflected a revision in the estimated timing of expected cash outflows using the original effective interest rate related to the convertible notes. During the three months ended November 30, 2010, $214,585 (2009 - $197,631) of interest accretion expense was included in the consolidated statements of operations. The accrued interest payable balance at November 30, 2010 included $666,660 (August 31, 2010 - $266,661) for the convertible notes. The effective interest rate based on the liability element is 15%. The interest expense for the three months ended November 30, 2010 was $400,000 (2009 - $400,000). XM Credit Facility In fiscal 2006, XM provided to the Company a $45 million credit facility to be utilized to finance the purchase of terrestrial repeater equipment and to pay license fees. During the three months ended November 30, 2010, the Company utilized $3,154,629 (2009 - $2,472,610) under the facility to pay fees due to XM of $2,119,583 and interest accrued on the outstanding balance of the facility of $1,035,046. As at November 30, 2010, the principal amount outstanding is $24.2 million (August 31, 2010 - $22.0 million) and the interest outstanding is $5.8 million (August 31, 2010 - $4.8 million). The facility matures on December 31, 2012 and bears an interest rate of 17.75% per year on drawings under the facility made after September 1, 2008 and 9% on drawings under the facility made prior to September 1, 2008.The interest can be satisfied through additional borrowings under the facility. XM has the right to convert the unpaid principal amounts into Class A Subordinate Voting Shares of the Company at the Offering price of $16.00 per share at any time and any unpaid principal amounts are automatically converted upon the occurrence of certain conditions. The amount available under the credit agreement is permanently reduced by the aggregate principal borrowed under the facility prior to its maturity. Availability of remaining amounts of the credit facility is dependent on the Company meeting certain annual covenants. During the year ended August 31, 2008, an amendment to the credit facility was signed which revised the condition to be met prior to drawing on the credit facility and amended the interest rate. As at November 30, 2010, the Company had $15.0 million available under the facility. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) November 30, 2010 This financial instrument contains both a liability and an equity element. For the quarter ended November 30, 2010, the Company determined the fair value of the liability, the most easily measureable component to be $2,895,348 and assigned the residual amount of $259,282 to the equity component as provided in CICA 3863.Over the term of the facility, the liability will be accreted to its estimated future payment amount with the increase in liability value recorded as interest expenses over the period the liability is outstanding. During the three months ended November 30, 2010, $231,450 (2009 - $132,030) of interest accretion expense was included in the consolidated statements of operations and deficit. The interest expense for the three months ended November 30, 2010 was $1,035,046 (2009 - $569,950). The effective interest rate related to the credit facility is 24.0%. Subordinated Promissory Notes During the year ended August 31, 2009, the Company issued US$2.8 million in unsecured subordinated promissory notes (promissory notes) with a fair value of US$0.8 million as part of the Company’s repurchase of US$21.2 million of senior notes. The promissory notes have a maturity date of February 15, 2016 and shall bear interest for semi-annual payments on February 15th and August 15th of each year. The interest rate for all interest paid on or prior to August 15th, 2011 is 1.5% and thereafter, the interest rate is 12.0%. The promissory notes are not redeemable until February 15th, 2015, at which time the Company may redeem the promissory notes at its option. The effective interest rate on the promissory notes is 31.0%. The interest expense for the three months ended November 30, 2010 was $41,180 (2009 - $33,147) and the interest accretion expense for the three months ended November 30, 2010 was $51,459 (2009 - $41,421). The accrued interest payable balance at November 30, 2010 included $167,615 (2009 - $62,535) for the subordinated promissory notes. Subordinated Promissory Notes II On September 14, 2009, the Company issued US$2.1 million in unsecured subordinated promissory notes (promissory notes II) with a fair value of US$1.1 million as part of the Company’s repurchase of US$9.0 million of senior notes. The promissory notes have a maturity date of September 14, 2014 and bear interest at a rate of 18% compounded annually and is payable on the maturity date. The promissory notes are not redeemable until September 14, 2010, at which time the Company may redeem the promissory notes II at its option. The effective interest rate on the promissory notes is 29.0%. The interest expense for the three months ended November 30, 2010 was $85,678 (2009 - $51,289) and the interest accretion expense for the three months ended November 30, 2010 was $28,402 (2009 - $17,002). The accrued interest payable balance at November 30, 2010 included $364,026 (2009 - $66,978) for the subordinated promissory notes II. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) November 30, 2010 6 Liquidity Risk Liquidity risk is the risk that the Company will encounter difficulty in meeting its financial obligations associated with financial liabilities that are settled by delivering cash or another financial asset. The Company is exposed to significant liquidity risk as it continues to have net cash outflows to support its operations and interest payments on its long-term debt. The Company’s objective is to manage cash and short-term investments, collections of accounts receivable and the availability of funding for certain payments through a committed credit facility while maintaining operations and settling liabilities. The Company monitors its liquidity risk by forecasting its future cash flows over a 15 month horizon, updated on a quarterly basis. The Company has been managing this risk by taking a number of actions as described in note 3. The Company’s projections of future cash flows are prepared using assumptions that reflect management’s planned courses of action and reflect management’s best estimate of future economic conditions. The key assumptions used in management’s models include the number of estimated new subscribers which reflects estimated growth in automobile sales and extent of penetration in the market; the number of customers expected to cancel existing subscriptions; the volume of multi-year advance subscriptions estimated to be entered into; estimated price increases; amounts of royalties and commissions and reduction of discretionary costs. Since these projections are based on assumptions about future events, actual cash flows will vary from the Company’s projections and such variations may be material. At November 30, 2010, the Company has a cash balance of $4,111,766(August 31, 2010 - $5,698,115), accounts receivable of $2,219,430 (August 31, 2010 - $3,042,931) and restricted investment - letter of credit of $4,000,000 (August 31, 2010 - $4,000,000). The restricted investment supports a letter of credit provided to the Company’s credit card processor and is not available to the Company while it continues to use the credit card processor. The Company used cash of $857,429 from its operating activities for the three months ended November 30, 2010 (2009 - used cash of $4,780,920). The Company continued to use cash of $683,211 in its investing activities for the three months ended November 30, 2010 (2009 - used cash of $913,572). The table below summarizes the Company’s financial and accrued liabilities into relevant maturity groups based on the remaining period at the balance sheet date to the contractual maturity date.The amounts disclosed in the table are the contractual undiscounted cash flows (in $000’s): Total 0 - 3 Months 3 - 6 Months 6 - 12 Months 1 - 3 Years 4 - 5 Years More than 5 Years Accounts payable and accrued liabilities - - - XM accounts payable and accrued liabilities* - Principal on 12.75% Senior Notes* - Interest on 12.75% Senior Notes* - - Principal on 8.0% Convertible Notes - Interest on 8.0% Convertible Notes - - XM Credit Facility - Interest on XM Credit Facility - Principal on Subordinated Promissory Notes* - Interest on Subordinated Promissory Notes* 22 - 22 Principal on Subordinated Promissory Notes II* - Interest on Subordinated Promissory Notes II * - Accenture agreement - NHL Agreement* - - - Total * Balance denominated in USD, subject to fluctuations in exchange rate Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) November 30, 2010 7 Financial instruments The Company, through its financial assets and liabilities, is exposed to various risks.The analysis in notes 6 and 7 provides a measurement of these risks: Market Risk To performsensitivity analysis, the Company assesses the impact of hypothetical changes in interest rates and foreign currency exchange rates on foreign currency denominated and interest-bearing financial instruments. Information provided by the analysis does not represent the Company’s view of future market changes, nor does it necessarily represent the actual changes in fair value that would occur under normal market conditions because, of necessity, all variables other than the specific market risk factor are held constant. In reality, changes in one factor mayresult in change to another, which maymagnify or counteract the sensitivities. Foreign currency risk The Company is exposed to fluctuations of the Canadian dollar in relation to the US dollar, resulting from the issuance of debt denominated in US dollars, the purchase of US dollar investments, and US dollar-denominated liabilities. The Company does not currently use foreign currency derivatives. Most of the Company’s revenues and expenses are received or paid in Canadian dollars. Specifically under the XMLicense Agreement, the Company is not exposed to material foreign currency exchange rate risk as the monthly fees due under this agreement are payable in Canadian dollars. The Company’s only exposure to material foreign currency exchange rate risk is with respect to payments due to XM, under the broadcasting agreement with the NHL and with respect to the payments on the Company’s USdollar-denominated senior and promissory notes amounting to US$3.9 million at November 30, 2010. The total amount of US dollar denominated liabilities is disclosed in note 6. Up to February 2009, the Company’s foreign currency exchange rate risk was reduced because the first six interest payments on the Company’s notes were drawn from the Company’s interest reserve account, which was held in the UnitedStates in a USdollaraccount. The Company’s exposure relates to material foreign currency exchange rate risk resulting from the issuance of debt denominated in US dollars and the purchase of US dollar investments. The Company is also exposed to certain operating costs denominated in US dollars. Management has chosen to not hedge its foreign currency exchange risk. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) November 30, 2010 Fair Value The carrying value of restricted investments, accounts receivable, accounts payable and accrued liabilities approximates their fair value given their short-term nature. The carrying value of the senior notes is $71.9 million. The face value of the senior notes is $71.6 million while their fair value is approximately $64.8 million. The fair value is determined using the market prices of the publicly traded senior notes. The carrying value of the convertible notes is $17.1 million. The face value of the convertible notes is $20.0 million while their fair value is approximately $12.7 million. The carrying value of the credit facility is $27.4 million. The face value of the credit facility is approximately $30.0 million while its fair value is approximately $25.8 million. The carrying value of the promissory notes is $1.1 million. The face value of the promissory notes is $2.9 million while their fair value is $1.9 million. The carrying value of the promissory notes II is $1.3 million. The face value of the promissory notes II is $2.2 million while its fair value is $1.0 million. The fair values of the convertible notes, credit facility, and promissory notes are estimated using a discounted future cash flow valuation model. This model includes observable inputs, such as contractual payment terms, maturity dates and relevant market interest rates, as well as unobservable inputs, such as a credit spread attributable to the Company’s own credit risk. 8 Related party accounts and transactions During the three months ended November 30, 2010, the Company had the following transactions with related parties, which were in the normal course of operations. The Company entered into a license agreement and a technical services agreement with XM Satellite Radio Holdings Inc. (XM) in fiscal 2006. During the three months ended November 30, 2010, the Company incurred $2,751,704 (2009 - $2,385,854) in expenses related to the License Agreement. The Company incurred expenses of $96,192 (2009 - $128,289) for the three months ended November 30, 2010 related to technical services. During the three months ended November 30, 2010, the Company also incurred $3,000 (2009 - $61,470) related to the reimbursement of call centre and other charges paid on CSR’s behalf by XM. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) November 30, 2010 The following amount included in accounts payable, is due to XM in respect of fees under the License Agreement related to subscriber revenues and activation charges, fees under the Technical Services Agreement, and the reimbursement of call centre and other charges paid on CSR’s behalf. November 30, 2010 August 31, 2010 Accounts payable to XM Amounts able to settle through XM credit facility During the three months ended November 30, 2010, the Company incurred $1,022 (2009 - $9,179) of expenses related to the reimbursement of operating and travel expenses from a company controlled by the Executive Chairman of the Company. The Company also received advertising sales services from Priszm LP for an amount of $nil (2009 - $401) during the three months ended November 30, 2010.Priszm LP is owned directly and indirectly, approximately 60% by Priszm Canadian Income Fund and approximately 40% by a company controlled by the Executive Chairman of the Company. During the three months ended November 30, 2010, the Company received field marketing services from Vision Group of Companies (Vision) valued at approximately $14,000 (2009 - $145,283). The principal of Vision is related to the Executive Chairman of the Company. As at November 30, 2010, $nil (August 31, 2010 - $nil) was included in accounts payable and accrued liabilities. During the three months ended November 30, 2010, the Company made use of a broadcast centre within the Wayne Gretzky’s Restaurant under an agreement with Long Playing LP (LPLP) valued at $1,921 (2009 - $nil) The principal of LPLP is related to the Executive Chairman of the Company. As at November 30, 2010, $961 (2009 - $nil) was included in accounts payable and accrued liabilities. During the three months ended November 30, 2010, the Company incurred costs on behalf of Mobilicity in the amount of $44,180 (2009 - $42,891) for which the Company was reimbursed. There is $4,028 of accounts receivable owed from Mobilicity as of November 30, 2010 (August 31, 2010 - $5,855). The Company’s Executive Chairman is the Chairman and controlling shareholder of Mobilicity. During the three months ended November 30, 2010, the Company paid a guarantee fee, under an agreement between the Company and the National Hockey League, to the Executive Chairman in the amount of $12,208 (2009 - $nil). As at November 30, 2010, $4,063 (August 31, 2010 - $4,139) was included in accounts payable and accrued liabilities. The Company has executed engagement letters with Canaccord Genuity to provide financial advisory services to the Board of Directors in respect of the proposed merger and refinancing transaction. Under the engagement letters, the Company expects to pay approximately $2.0 million to Canaccord Genuity upon successful completion of both transactions. The Company also expects to pay approximately $0.5 million for a fairness opinion which was delivered subsequent to November 30, 2010. Philip Evershed, one of the Company’s directors, is the principal of Canaccord Genuity. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) November 30, 2010 The related party transactions described above have been recorded at the exchange amount, which is the consideration paid or received as established and agreed to by the related parties. 9 Share capital and other activity The authorized share capital of the Company as at November 30, 2010 consisted of the following shares: Class A Subordinate Voting Shares unlimited Class B Voting Shares unlimited Class C Non-Voting Shares unlimited The Class B Voting Shares are convertible at any time at the holder’s option into fully paid and non-assessable Class A Subordinate Voting Shares upon the basis of one Class A Subordinate Voting Share for three Class B Voting Shares. Each Class B Voting Share participates in the equity of the Company on a per share basis equal to one third of the rate of participation of the Class A Subordinate Voting Shares and the Class C Non-voting Shares. As at November 30, 2010, the Company had issued 24,277,544 Class A Subordinate Voting Shares (August 31, 2010 - 24,277,544) and 81,428,133 Class B Voting Shares (August 31, 2010 - 81,428,133). Share capital and other activity are summarized as follows: Number of shares Value of shares Class A Subordinate Voting Shares Class B Voting Shares Class A Subordinate Voting Shares $ Class B Voting Shares $ Contributed surplus $ Total $ Balance as at August 31, 2009 Costs incurred by CSRI - Stock-based compensation expense - Equity portion of XM credit facility - Balance as at November 30, 2009 Costs incurred by CSRI - Stock-based compensation expense - Issuance of subordinate class A voting shares to satisfy interest payments on Convertible Notes - - - Restricted stock units converted to shares - - ) Equity portion of XM credit facility - Balance as at August 31, 2010 Stock-based compensation expense - Equity portion of XM credit facility - Balance as at November 30, 2010 Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) November 30, 2010 Stock options Stock option activity was as follows: Number of options Weighted average exercise price $ Balance as at August 31, 2009 Granted Balance as at November 30, 2009 Granted Cancelled ) Forfeited ) Balance as at August 31, 2010 Expired ) Forfeited ) Balance as at November 30, 2010 In December 2009, the Company granted stock options to members of the Company’s management team for 372,000 Class A Subordinate Voting Shares with an exercise price of $1.54. The options vest in 1 to 3 years.The fair value of the stock options granted was $0.1 million and an amount of less than $0.1 million was recorded in the consolidated statement of operations and contributed surplus during the quarter ended May 31, 2010. In November 2009, the Company granted stock options to certain members of the Board of Directors for 270,000 Class A Subordinate Voting Shares with an exercise price of $1.54. The options vest immediately.The fair value of the stock options granted was $0.1 million and an amount of $0.1 million was recorded in the consolidated statement of operations and contributed surplus during the quarter ended November 30, 2009. There were no new options granted in the quarter ended November 30, 2010. Canadian Satellite Radio Holdings Inc. Notes to Interim Consolidated Financial Statements (unaudited) November 30, 2010 Restricted stock units On February 19, 2010, 117,123 previously granted Restricted Share Units (Units) were settled through the issuance of 117,123 Class A Subordinate Voting Shares of the Company. The 117,123 Units were granted on November 12, 2009 by the Company’s Board of Directors to satisfy $180,369 related to the Fiscal 2009 bonus. 10 Loss per share The weighted average number of shares outstanding used to compute basic loss per share for the three months ended November 30, 2010 was 51,420,255 (2009 - 50,846,039). For purposes of the weighted average number of shares outstanding, the Class B Voting Shares were converted into the equivalent number of Class A Subordinate Voting Shares on the basis of one Class A Subordinate Voting Share for three ClassB Voting Shares.Class B Voting Shares participate in the dividends and distributions at a rate of one third of each Class A Subordinate Voting Share. The stock options (note 9) and convertible debt (note 5) were not included in the computation of diluted loss per share, as they would have been anti-dilutive for the periods presented. 11 Supplemental cash flow disclosures Changes in non-cash working capital related to operations for the three months ended November 30 are as follows: Three months ended November 30, $
